Citation Nr: 0711170	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-33 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable rating for left ear hearing 
loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for right ear hearing loss and that 
denied a  compensable rating for left ear hearing loss. 

In August 2004, the veteran requested a hearing before the 
Board sitting at the RO,  but he withdrew the request in 
writing in September 2004.  


FINDINGS OF FACT

1.  The veteran has right ear hearing loss as shown by 
auditory thresholds of 26 decibels or greater at three 
frequencies and by a speech discrimination score of less than 
94 percent.  However, the hearing loss first manifested many 
years after service and is not related to any aspect of 
service. 

2.  The veteran's left ear hearing loss at the frequencies 
1000, 2000, 3000, and 4000 Hertz is 30, 53, 78, and 85 
decibels respectively.  The threshold average is 62 decibels, 
and the speech discrimination score is 76 percent.  The Roman 
numeral designation of left ear hearing loss from Table VI of 
38 C.F.R. § 4.85 is IV. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. § 3.303, 3.304, 3.307. 3.309. 3.385 (2006). 

2.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.383 (2001); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.85, 4.86 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002 and 
December 2003; and a rating decision in February 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2004 statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as an Army infantry officer with duties as 
a training and safety officer on a small arms firing range.  
He contends that his left ear hearing loss is more severe and 
he seeks a higher rating.  He contends that he experiences 
hearing loss in his right ear caused by acoustic trauma in 
service.  The veteran currently has service-connected 
tinnitus, now rated as 10 percent disabling, the highest 
available rating.  

Service Connection for Right Ear Hearing Loss

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

Service connection may be established on the basis of post-
service evidence of hearing loss related to service even when 
there were no audiometric scores that showed hearing loss at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The regulation does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  

Service medical records show that the veteran was present on 
a firing range daily from February 1963 to December 1963.  
However, audiometric testing in March 1963 and December 1963 
showed no right ear hearing loss that met the requirements of 
disability.  

In November 2002, a private physician measured right hear 
hearing loss at the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz as 30, 30, 30, 30, and 35 decibels respectively.  
Speech discrimination score was 100 percent.  The specific 
type of discrimination test was not specified.  He assessed 
test reliability as good. 

In February 2003, a VA audiologist measured right ear hearing 
loss at the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
as 10, 30, 20, 20 , and 25 decibels respectively.  Speech 
discrimination score (Maryland CNC) was 88 percent.  
Typanograms were within normal limits and middle ear 
pathology was not suspected.  The audiologist noted that 
response variability was greater than desired but was common 
in patients with tinnitus.  He recommended correlation of his 
results with the earlier private testing.  The audiologist 
noted the veteran's reports of acoustic trauma in service and 
his denial of any post-service high noise exposure.   
He did note that a recent onset of right ear tinnitus was not 
likely due to exposure in service as it was too remote in 
time, especially without compensable hearing loss in the 
right ear.  

In January 2004, the same private physician measured right 
ear hearing loss at the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz as 25, 30, 25, 30, and 40 decibels 
respectively.  Speech discrimination score was 92 percent. In 
an accompanying letter, the audiologist explained that the 
veteran likely sustained acoustic trauma to his left ear 
because of the regular position he assumed as a fire arms 
instructor to the right of his student, thus exposing his 
left ear to the weapon.  He made no specific comment 
regarding acoustic trauma to the right ear.  

The Board concludes that the veteran has a hearing loss 
disability in his right ear because auditory thresholds were 
26 decibels or greater at three frequencies in November 2002 
and January 2004 and because speech discrimination scores 
were less than 94 percent in February 2003 and January 2004.  
The Board acknowledges that the VA audiologist stated that 
response variability was greater than expected.  However, 
that factor alone does not discredit the results which are 
generally consistent with private testing.  Although the 
private audiologist did not specify the type of speech 
discrimination testing he employed, his results are 
consistent with VA testing using the Maryland CNC technique. 

However, the Board concludes that service connection for 
hearing loss in the right ear is not warranted because the 
condition arose many years after exposure in service.  
Although both audiologists diagnosed the hearing loss and 
commented on the veteran's acoustic exposure in service, 
neither audiologist stated that the right ear hearing loss 
was related to acoustic trauma on the firing range.  Both had 
the opportunity to do so.  The VA audiologist commented that 
right ear tinnitus was not likely due to service exposure 
because it did not manifest for nearly 40 years.  The private 
physician provided a specific explanation why exposure to the 
left ear was greater than the right ear.  Therefore, based on 
the length of time between right ear noise exposure in 
service and the physician's explanation of how the right ear 
received less exposure than the left and the lack of any 
positive medical opinion demonstrating a relationship between 
any right ear hearing loss and the veteran's service, the 
Board concludes that the current mild right ear hearing loss 
is not related to noise exposure in service. 

The weight of the credible evidence demonstrates that the 
veteran's current right ear hearing loss first manifested 
many years after service and are not related to his active 
service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating for Left Ear Hearing Loss

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four. 
These averages are entered into a table of the rating 
schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the rating schedule to determine the percentage 
disability rating. 
38 C.F.R. § 4.85 (2006).

If impaired hearing is service-connected in only one ear, in 
order to determine a percentage evaluation, the non-service-
connected ear will be assigned acuity level I.  However, if 
hearing impairment in the service-connected ear is 
compensable and if impairment in the non-service connected 
ear is not due to willful misconduct, then compensation is 
payable for both ears as if they were both service-connected.  
38 C.F.R. §§ 3.383(a)(3), 4.85(f).  However, that regulation 
is inapplicable here because the service-connected ear is not 
compensably rated.

An alternative method of rating exceptional patterns of 
hearing impairment is available.  When the puretone threshold 
at each of the four frequencies is 55 decibels or more, the 
acuity level will be assigned from the higher of two tables, 
one of which does not include the speech discrimination 
factor.  When the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
higher of the two tables applies and is raised to the next 
higher Roman numeral.  38 C.F.R. § 4.86. 

In November 2002, a private physician measured left ear 
hearing loss at the frequencies 1000, 2000, 3000, and 
4000 Hertz as 25, 45, 75, and 75 decibels respectively.  
Threshold average was 55 decibels and speech discrimination 
score was 80 percent.  The specific type of discrimination 
test was not specified.  He assessed test reliability as 
good. 

In February 2003, a VA audiologist measured left ear hearing 
loss at the frequencies 1000, 2000, 3000, and 4000 Hertz as 
20, 45, 75, and 75 decibels respectively.  Threshold average 
was 54 decibels and speech discrimination score (Maryland 
CNC) was 82 percent.  The audiologist noted that response 
variability was greater than desired but was common in 
patients with tinnitus.  He recommended correlation of his 
results with the earlier private testing.  

In January 2004, the same private physician measured left ear 
hearing loss at the frequencies 1000, 2000, 3000, and 
4000 Hertz as 30, 53, 78, and 85 decibels respectively.  The 
higher two frequency results were noted as being "masked."  
Threshold average was 62 decibels and speech discrimination 
score was 76 percent. 

An exceptional pattern of hearing loss is not shown in this 
case because none of the tests showed 55 decibels or more at 
all four frequencies and none showed 70 decibels or more at 
2000 Hertz.  Although the private physician did not identify 
the type of speech discrimination test that he employed, the 
results are generally consistent.  Therefore, the Board will 
use these results.   

Using the average thresholds and speech discrimination scores 
in 38 C.F.R. § 4.85, Table VI, the Roman numeral designation 
of left ear hearing loss was II in November 2002, II in 
February 2003, and IV in January 2004.  Since the right ear 
is not service-connected, the Roman numeral I is assigned.  

Applying the most recent and most severe hearing loss value 
of IV for the left ear and I for the right ear, the Board 
concludes that a noncompensable rating is warranted.  
38 C.F.R. § 4.85, Table VII.  Since the rating of the 
service-connected ear is not compensable, rating as if both 
ears were service-connected is not warranted.  38 C.F.R. 
§ 3.383(a)(3).  

In a March 2007 brief, the veteran's representative contended 
that VA's testing method using a sound-proof room is 
inadequate to measure the effect of the veteran's hearing 
loss on his ability to function under the ordinary conditions 
of daily life including in a working environment where there 
is background noise.  38 C.F.R. §§ 4.2, 4.10.  He contends 
that reliance on these examinations is contrary to law.  The 
Board disagrees.  Regulations cited by the Board in the 
analysis are more specific to the rating of hearing loss than 
more general regulations cited by the veteran.  Furthermore, 
the Court of Appeals for Veterans Claims (Court) has 
determined that a rating assigned using the regulatory 
procedure is in accordance with the law.  Lendenmann, at 349.  
Challenges to the test methods must be advanced in another 
forum. 

The veteran's representative also contends that since the 
testing in a sound-proof room is inadequate, the veteran's 
condition warrants extraschedular consideration for an 
exceptional disability that is outside the norm.  He contends 
that the veteran's unusual disability picture renders the 
regular rating schedular standard impractical. 

In March 1992 and in November 2003, the veteran stated that 
he has difficulty hearing conversations on the telephone and 
in social situations.  He also described difficulty hearing 
the audio track in movies and television.  Further, he stated 
that his hearing loss presented a dangerous situation when he 
apprended violators as a parole officer.  In January 2001, 
the veteran's spouse stated that the veteran often did not 
hear her conversation, asked other people to repeat their 
statements, and operated the television at a high volume.  
However, the Board notes that there is no evidence that the 
veteran used any hearing aid or that he has been restricted 
by his employer from any aspects of his duties because of a 
hearing deficit.  Therefore, the Board concludes that the 
veteran's symptoms do not present such an unusual disability 
as to warrant extraschedular consideration.  

The weight of the credible evidence demonstrates that the 
veteran's current left ear hearing loss does not warrant a 
compensable rating.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right ear hearing loss is denied. 

A compensable rating for left ear hearing loss is denied



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


